DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
Response to Amendment
The amendments to the claims filed 10 June 2022 have been entered. Claim 1 and newly added claims 21-38 are pending in this application.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hirose et al. (US 2018/0123110 A1).

Regarding claim 1, Hirose discloses a secondary battery 10 comprising a case 11 accommodating electrode assembly 12 (Fig. 1, [0051]). The case includes a rectangular box-like case member 14 and a lid member 15. The lid member closes an opening portion 14a of the case member 14 and is provided with a positive terminal 16 and negative terminal 17 (Fig. 1, [0051]). Each terminal corresponds with terminal insertion holes 15b on the lid member (Fig. 1).
Hirose additionally discloses that the electrode assembly 12 is comprised of positive electrodes 21 and negative electrodes 31 stacked on with positive tabs 25 and negative tabs 35 protruding from the end and not overlapping with tabs of the opposite charge (Fig. 3, [0055]). The positive and negative tabs are joined in respective tab bundles 36 and folded at first bent portion 36a and a second bent portion 36c that overlaps with the lid member 15 in a thickness direction, thereby folding and protecting the tabs 25, 35 (Fig. 1, [0091]). In alternative embodiments, Hirose teaches that the tab bundles may be folded a single time or more than twice [0138]. 
The battery further includes a conductive member 51 joined to the tab bundles such that it electrically connects the electrode assembly to the positive and negative terminals [0056]. The conductive member is disposed between the lid member 15 and the electrode assembly main body 12 (Fig. 1). The conductive member includes a fixed piece 52 and a connecting piece 53 protruding from the fixed piece and joined to the tab bundle 36 [0061]. The connecting piece 53 includes a proximal end in the vicinity of lid member 15 and a distal end wherein a folded portion 58 is provided in the vicinity of the electrode assembly 12 [0065]. The fixed piece 52 is electrically connected to the auxiliary terminal 61, a portion of the terminals 16 and 17, via holes in the insulating cover 55 ([0074], Fig. 4). In between the fixed piece 52 and the folded portion 58, the connecting piece 53 is comprised of surfaces 53c and 53d that extend perpendicular to the fixed piece 52 (Fig. 9). 
In the embodiment depicted in Fig. 9, the joining structure of the tab bundles and the conductive member further comprises a protective plate 40 for protecting the tab bundle [0099]. The protective plate 40 is joined to the uppermost tab, tab 351, and is welded with the connecting piece 53 and the tabs to form conduction part W (Fig. 14, [0118]-[0119]). 
Hirose therefore anticipates the claim limitations “A secondary battery (battery 10) comprising: 
a case comprising an opening (case member 14 comprising opening portion 14a); 
a top cover assembly comprising a top cover plate and an electrode terminal (lid member 15 comprising terminals 16 and 17), the top cover plate covering the opening and comprising an electrode lead-out hole corresponding to the electrode terminal (lid member closes opening portion 14a and is provided with terminal holes 15b for each terminal); 
an electrode assembly received in the case (electrode assembly 12), the electrode assembly comprising a main body (stacked positive electrodes 21 and negative electrodes 31) and a tab, the tab extending out from a side of the main body close to the top cover plate and being bent relative to a thickness direction of the top cover plate to form a bent portion (tab bundles 36 with bent portions 36a and 36c); and 
a current collecting wiring board disposed between the top cover plate and the main body, the current collecting wiring board comprising a first connection portion (fixed piece 52), a second connection portion (folded portion 58), and a transition portion connected between the first connection portion and the second connection portion (connecting piece 53 comprising surfaces 53c and 53d), the first connection portion and the second connection portion extending along a width direction of the top cover plate and being provided opposite to each other, the first connection portion being connected with the electrode terminal (fixed portion 52 is connected to auxiliary terminal 61), and the second connection portion being connected with the bent portion (folded portion 58 is connected with the tab bundle 36).”
Furthermore, the examiner notes that the broadest reasonable interpretation of the claim limitation “the first plate body and the second plate body are both connected to the transition portion” includes the embodiment of Hirose wherein the first plate body (folded portion 58) and the second plate body (protective plate 40) are both connected to the transition portion (portion of transition piece 53 orthogonal to fixed piece 52) via the connection structure forming conduction part W in which a weld is formed between the tab bundle and the folded portion 58 through the protection plate 40. 
It is therefore the examiner’s position that Hirose further anticipates the claim limitations “wherein the second connection portion of the current collecting wiring board includes a first plate body (folded portion 58) and a second plate body (protection plate 40), the first plate body and the second plate body extend parallel to first connection portion, respectively, the first plate body and the second plate body are both connected to the transition portion, the first plate body and the second plate body are spaced from each other in a height direction of the secondary battery, and the bent portion of the tab (tab bundle 36) of the electrode assembly is disposed between the first plate body and the second plate body and is in contact with the first plate body and the second plate body, respectively.”

Regarding claim 29, Hirose anticipates the claim limitations of the secondary battery according to claim 1, as set forth above. Hirose further discloses wherein the tab bundle 36 is bent around an edge of the second connection portion to form bent portion 36a disposed between the first connection portion and the second connection portion (Fig. 5). 
Hirose therefore anticipates the claim limitation “wherein the tab is bent around an edge of the second connection portion to form the bent portion, and the bent portion is disposed between the first connection portion and the second connection portion.”

Regarding claim 30, Hirose anticipates the claim limitations of the secondary battery according to claim 1, as set forth above. Hirose accordingly anticipates the claim limitation “wherein the first 15connection portion, the transition portion, and the second connection portion have an integral structure” because the fixing portion 52, transition portion of connecting portion 53, folded portion 58, and the protective plate 40 are made integral via the welding process that forms conduction part W.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1).

Regarding claim 31, Hirose anticipates the claim limitations of the secondary battery according to claim 30, as set forth above. Hirose additionally teaches wherein the folded portion 58 is formed by folding the distal end of the connecting piece 53 [0067]. Furthermore, a groove 53a is recessed from the inner surface 53d toward the outer surface 53c at the folding section of the folded portion before forming the folded portion. The groove assists in folding the connecting piece 53 [0094]. 
As mentioned previously, the conductive member 51 includes the fixed piece 52 and a connecting piece 53 which protrudes from the fixed piece [0092]. Hirose fails to disclose wherein the junction of the first connection portion, fixed piece 52, and the transition portion comprises a notch (i.e. a groove).
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the conductive member 51 of Hirose such that the connecting piece was formed from folding the fixed piece at the junction of the fixed piece and the connecting piece, as taught by Hirose with respect to the junction forming folded portion 58, with a reasonable expectation of success in forming a suitably shaped conductive member.
It would further be obvious to include a notch at the junction of the fixed piece and the connecting piece, as taught by Hirose with respect to groove 53a, with a reasonable expectation of success in facilitating the bending forming the junction. 
Modified Hirose therefore renders obvious the claim limitation “wherein a first notch is provided on an inner surface at a junction of the first connection portion and the transition portion.”

Regarding claim 33, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 31, as set forth above. Modified Hirose further renders obvious the claim limitation “wherein a second notch (groove 53a) is provided on an inner surface at a junction between the second connection portion and the transition portion.”

Claims 21-23 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1).

Regarding claim 21, Hirose anticipates the claim limitations of the secondary battery according to claim 1, as set forth above. Hirose further discloses wherein the lid member 15 may be a metal plate [0075] or alternatively, in some embodiments, the lid member is formed of an insulating material, rendering the inner insulating cover 55 unnecessary [0133]. In such embodiments, the conductive member, and in particular the first connection portion of the conductive member, may be directly secured to the lid member 55 [0133]. Hirose fails to disclose wherein the lid member is made of a plastic material.
Motokawa teaches a battery module housing a plurality of battery blocks (Abstract). Motokawa further teaches wherein the battery module is comprised of a case 6 with insulating lids 10 and 11 covering both openings on the battery case [0031]. Motokawa teaches that examples of such lids include plastic material that have heat resistance and an electrically insulating property [0032].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lid member of Hirose such that it is made of a plastic material, as taught by Motokawa, with a reasonable expectation of success in providing a cover member to close the opening of the housing with suitable insulating properties. It is within the ambit of one of ordinary skill to select a known material based on its suitability for its intended use. See MPEP 2144.07. 
Modified Hirose therefore renders obvious the claim limitation “wherein the top cover plate is made of plastic material.” Modified Hirose further renders obvious the claim limitation “the first connection portion is fitted against the top cover plate” because the plastic cover plate is an insulating material, rendering the use of an additional insulating member unnecessary such that the conductive member, specifically the first connection portion of the conductive member, may be fitted directly to the cover plate, as taught in [0133] of Hirose.

Regarding claim 22, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 21, as set forth above. Hirose further discloses wherein each electrode terminal 16 and 17 is comprised of an auxiliary terminal 61 [0070]. Hirose further discloses wherein the auxiliary terminal is itself comprised of a prism-shaped base portion 61a (a base portion) and a first crimp portion 61b which protrudes from the surface of the base portion 61a (an extension portion connected to the base portion) [0070]. Hirose further discloses wherein the base portion 61a is positioned on a side of the lid member 15 away from the electrode assembly (the base portion is disposed on a side of the top cover plate away from the electrode assembly, Fig. 1). Hirose also discloses wherein the first crimp portion 61b of each auxiliary terminal is inserted into the terminal insertion hole 15b and subsequently the insertion hole 52a on the first connection portion of the associated conductive member 51 (the extension portion extends into the electrode lead-out hole and is connected with the first connection portion, Fig. 1, Figs. 4-5, [0081]).
Hirose additionally discloses wherein the base portion 61a has an area of a cross section larger than that of the electrode lead out hole 15b, as shown in Fig. 4 (an area of a cross section of the base portion is larger than an area of a cross section of the electrode lead-out 43hole).
Modified Hirose accordingly renders obvious the claim limitations of claim 22, as set forth above.

Regarding claim 23, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 22, as set forth above. Hirose additionally discloses wherein the cross section of the extension portion 61b is oval in the z-direction and rectangular or square in the x-direction, as shown in Fig. 1 (wherein a cross section of the extension portion is one of oval and square in shape). Furthermore, the cross section of the electrode lead-out hole 15b is oval in the z-direction which matches a shape of the cross section of the extension portion (a shape of the cross section of the electrode lead-out hole matches a shape of the cross section of the extension portion, Fig. 1).
Modified Hirose accordingly renders obvious the claim limitations of claim 23, as set forth above.

Regarding claim 35, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 21, as set forth above. Modified Hirose accordingly renders obvious the claim limitation “wherein the tab is bent around an edge of the second connection portion to form the bent portion, and the bent portion is disposed between the first connection portion and the second connection portion” because the tab bundle is bent around an edge of the second connection portion to be disposed between the first and second connection portions.

Regarding claim 36, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 22, as set forth above. Modified Hirose accordingly renders obvious the claim limitation “wherein the tab is bent around an edge of the second connection portion to form the bent portion, and the bent portion is disposed between the first connection portion and the second connection portion” because the tab bundle is bent around an edge of the second connection portion to be disposed between the first and second connection portions.

Regarding claim 37, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 21, as set forth above. Modified Hirose accordingly renders obvious the claim limitation “wherein the first connection portion, the transition portion, and the second connection portion have an integral structure” because the fixing portion 52, transition portion of connecting portion 53, folded portion 58, and the protective plate 40 are made integral via the welding process that forms conduction part W.

Regarding claim 38, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 22, as set forth above. Modified Hirose accordingly renders obvious the claim limitation “wherein the first connection portion, the transition portion, and the second connection portion have an integral structure” because the fixing portion 52, transition portion of connecting portion 53, folded portion 58, and the protective plate 40 are made integral via the welding process that forms conduction part W.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1), as applied to claim 22 above, and further in view of Yokoshima et al. (US 2017/0288275 A1).

Regarding claim 24, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 22, as set forth above. Hirose further discloses wherein the first connection portion of the conductive member 51 is comprised of an insertion hole 52a (wherein the first connection portion comprises an attachment hole) and the extension portion 61b is inserted into the insertion hole 52a where it is thereby crimped to the secure the terminal 61 (the electrode terminal further comprises a boss (the extension portion 61b) whose shape matches that of the attachment hole, the boss extends from the extension portion (extending from itself) in a direction toward the electrode assembly and extends into the attachment hole, [0081]). Hirose discloses a second embodiment in which a welding device is used to secure the lid to the conductive member 51 and the tabs of the electrode assembly [0122]-[0126], Figs. 4-5). Hirose fails to disclose wherein the extension portion 61b is welded to the first connection portion of the conductive member 51. 
Yokoshima teaches an electrochemical device, a battery, with an electrode terminal 131 electrically connected to the conductive member, the collector 132 ([0066], Fig. 7). Yokoshima further teaches wherein joining the terminal to the current collector may be achieved using a number of methods, including welding or crimping [0066].
It would therefore be obvious to one of ordinary skill in the art to modify the secondary battery of Modified Hirose such that the extension portion of the auxiliary terminal 61b was welded instead of crimped to the conductive member 51, as taught by Yokoshima. It is obvious to one of ordinary skill to apply a known bonding technique (welding) to a known device (a terminal joined to a conductive current collecting member) to yield a predictable result (a reliably bonded terminal and conductive member with suitable electrical connection). Modified Hirose therefore reads on the claim limitation “the extension portion is welded to the first connection portion" because the first connection portion of the conductive member 51 is the member that the auxiliary terminal extension portion is connected to via crimping, as disclosed, or welding, as made obvious above.
Modified Hirose accordingly renders obvious the claim limitations of claim 24, as set forth above.

Regarding claim 25, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 24, as set forth above. Hirose further discloses wherein the insertion hole on the first connection portion, 52b, has an oval cross-section in the z-direction, and a rectangular or square shaped cross section in the x-direction (Fig. 1). Modified Hirose therefore reads on the claim limitation “wherein a cross section of the attachment hole is one of oval and square in shape.”

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1), as applied to claim 22 above, and further in view of Tsutsumi et al. (US 2016/0351866 A1).

Regarding claim 26, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 22, as set forth above. Hirose further discloses wherein the terminals 16 and 17 further comprise an outer insulating member 57 provided on the lid member 15 with a recess 57b surrounding a periphery of the insertion hole 15b in which the base portion 61a of the auxiliary terminal is fitted (Fig. 4, [0070]). Hirose additionally discloses wherein the cover plate is provided with a groove 15a that function as rotation prevention portions for the external terminals 66 ([0075], Fig. 4). Hirose fails to disclose wherein the lid member is comprised of a groove surrounding a periphery of the electrode lead-out hole.
Tsutsumi teaches an electric storage device comprised of an electrode assembly and a case that houses the electrode assembly (Abstract). Tsutsumi further teaches wherein the electric storage device, a lithium ion secondary battery, includes a cover plate 3 to cover an opening of the case body 2 to seal the case 1 [0068]. The cover plate is further provided with terminal structures 9 electrically connected to the electrode assembly housed in the case [0069].  Tsutsumi further teaches a first recess 3b on the top side of the cover plate surrounding through-hole 3a to receive a portion of the outer gasket 11 and the rivet 12 which functions as an auxiliary terminal ([0072], [0076], Fig. 6). The recess prevents the outer gasket from rotating about its axis [0077]. Tsutsumi further teaches that although the first recess 3b may be formed on the gasket and not the cover plate, it is preferred to be formed on the cover plate because it results in an enhancement of the mechanical strength of the cover plate [0110].
It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to provide a recess, i.e. a groove, in the cover plate of Modified Hirose to receive the insulating member 57 and the base portion of the auxiliary terminal 61a with a reasonable expectation of success in preventing the insulating member from rotating about its axis and enhancing the mechanical strength of the cover plate, as taught by Tsutsumi. Modified Hirose therefore reads on the claim limitation “wherein the top cover plate further 20comprises a first groove, the first groove surrounds a periphery of the electrode lead-out hole and is disposed on a side of the top cover plate facing away from the electrode assembly, and at least part of the base portion is received in the first groove” because the recess reads on the first groove and it is disposed on the top side of the cover plate with a part of the base portion being received in the groove.

Regarding claim 27, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 26, as set forth above. Hirose further discloses wherein the terminals 16 and 17 further comprise an outer insulating member 57 (a sealing member) provided on the lid member 15 with a recess 57b surrounding a periphery of the insertion hole 15b in which the base portion 61a of the auxiliary terminal is fitted (Fig. 4, [0070]). The insulating member 57 is annular, as depicted in Fig. 4 of Hirose and the recess 57b is formed such that the insulating member has a flange part (annular flange) provided on the bottom of the recess 57b and in contact with the top cover plate (Fig. 4). Furthermore, the insulating member has a cylindrical shaft portion 57c (body portion) that extends into the electrode lead-out hole 15b where it further contacts the extension portion 61b of the auxiliary terminal (Fig. 4). The annular flange extends outwardly from a circumferential edge of an inner hole of the body portion, as depicted in Annotated Fig. 4 of Hirose below.

    PNG
    media_image1.png
    426
    599
    media_image1.png
    Greyscale


Modified Hirose therefore reads on the claim limitation “wherein the secondary battery 25further comprises a sealing member, the sealing member comprises a body portion which is annular and an annular flange extending outwardly from an circumferential edge of an inner hole of the body portion, the body portion is disposed between the base portion and the top cover Preliminary Amendmentplate, the annular flange extends into the electrode lead-out hole, and are in contact with the extension portion and the top cover plate respectively” because the body portion 57c of the insulating member is in contact with the extension portion and the flange is in contact with the top cover plate.

Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1) in view of Tsutsumi et al. (US 2016/0351866 A1), as applied to claim 27 above, and further in view of Kim et al. (KR 20080072132 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 28, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 27, as set forth above. Modified Hirose accordingly discloses a recess, i.e. a groove, in the cover plate to receive the insulating member 57 and the base portion of the auxiliary terminal 61a, as set forth above in the analysis of claim 7.Hirose fails to disclose wherein the lid member is comprised of a second groove surrounding a periphery of the electrode lead-out hole.
Kim teaches a secondary battery comprised of a cap assembly 300 and a case 200 housing the electrode assembly 100 (Fig. 1, [pg. 3, para. 7]). Kim further teaches that the battery includes a sealing member 371 surrounding the electrolyte injection hole 362 ([pg. 4, para. 5]). Kim further teaches that a first expansion groove 363 and an annular groove 365 surrounding the first expansion groove installed with a rotating drill blade and accommodates the sealing member 371 and prevents the sealing member from falling off or becoming torn (Fig. 4, [pg. 5, paras. 5-6]).
It would therefore be obvious to one of ordinary skill to modify the cap plate of Modified Hirose such that it included a second annular groove surrounding the electrode lead-out hole for accommodating the insulative member 57 (the sealing member) with a reasonable expectation of success in securing the insulative member from falling off or becoming torn, as taught by Kim. It is obvious to one of ordinary skill to use a known technique (drilling with a rotating drill blade to form an annular groove) to improve similar devices in the same way (improved sealing for the holes in the cap plate of a battery). See MPEP 2143(I)(C). Modified Hirose therefore reads on the claim limitation “wherein the top cover plate further 5comprises a second groove which is annular, the second groove surrounds a periphery of the electrode lead-out hole and is disposed on a side of the top cover plate facing away from the electrode assembly, and the body portion of the sealing member is at least partially received in the second groove” because the insulating member 57 of Modified Hirose is the sealing member and is partially received in the second groove.

Regarding claim 32, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 28, as set forth above. Hirose further discloses wherein the battery includes an insulating cover 55 located between conductive members 51 and the lid member 15 and that the insulating cover is secured to the lid member [0069], [0070]. Hirose further discloses wherein a groove in the insulating cover surrounds a periphery of the electrode-lead out hole and is provided on the side of the cover plate facing the electrode assembly (Figs. 1 and 4). Hirose further discloses that the conductive member is, and in particular the first 
    PNG
    media_image2.png
    413
    428
    media_image2.png
    Greyscale
connection portion, is received in the groove, as depicted in Annotated Fig. 9 of Hirose below. 


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1) in view of Yokoshima et al. (US 2017/0288275 A1), as applied to claim 24 above, and further in view of Deng et al. (CN 103378321 A) (provided in Information Disclosure Statement filed by Applicant on 19 October 2021).


Regarding claim 34, Modified Hirose renders obvious the claim limitations of the secondary battery according to claim 34, as set forth above. Hirose accordingly discloses wherein the extension portion additionally acts as a boss part, wherein it has a shape that matches that of the attachment hole and extends into the attachment hole, as described above in the claim 24 analysis. Hirose fails to disclose wherein the boss portion has a cross-sectional area smaller than the extension portion.
Deng teaches a battery with a battery with a cover board assembly comprising a cover plate connecting piece and an electrode terminal (Abstract). Deng further teaches wherein the electrode terminal has a base portion, an extension portion extending from the base portion, and a boss portion extending from the extension portion, as depicted in Modified Fig. 2 of Deng below. Deng further discloses wherein the cross-sectional area of the boss is smaller than the area of the cross section of the extension portion, as depicted in Modified Fig. 2 of Deng and Fig. 5 of Deng.
It would be obvious to one of ordinary skill in the art to modify the terminals of Modified Hirose such that the boss part of Deng was combined with the extension portion of Modified Hirose with a reasonable expectation of success in providing a terminal capable of conventional electrical connections to the conductive member 51. It is obvious to combine prior art elements when the combination yields no more than predictable results (a conventional terminal with a diameter smaller at the attachment hole than in the terminal hole). See MPEP 2143(I)(A). Modified Hirose therefore reads on the claim limitation “wherein an area of a cross section of the boss is smaller than an area of a cross section of the extension portion.”

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to newly amended claim 1 that Hirose does not disclose wherein a first and second plate body are spaced apart in a height direction (Remarks, pg. 13). However, the rejection presented in this Office Action relies on an alternative embodiment of Hirose in which the first and second plate bodies do not correspond with surfaces spaced apart in the width direction, but spaced part in the height direction, as set forth in the analysis of claim 1 above. Applicant’s arguments are therefore considered moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawate et al. (WO 2017047789 A1) discloses an electricity storage element provided with a current collector having a main part 430 and a tab part 420 projecting from the main part (Fig. 8). Kawate further discloses wherein the tab bundle is inserted into an insertion portion 520 that surrounds and protects the tab bundle (Fig. 8). The insertion portion is connected to a mounting portion 132 of the lid plate connected to the negative electrode lead plate 155 (Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./
Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728